Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 10/14/2021, wherein claims 1 and 10 were amended. Claims 16-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baublitz et al. (US 7,066,327).
Regarding claim 1, Baublitz discloses a packaging (See Fig. 1) capable of holding a hardware component, the packaging comprising: a backing (to the right of 30 in Fig. 1) having a forward receiving surface (at 14 in Fig. 1) capable of receiving a backside of the hardware component; and a retention feature (34 or 48) integrally formed with and protruding from the backing, the retention feature formed capable of engaging a hardware component with an interference fit so that a front appearance surface of the hardware component is exposed, wherein the retention feature has a protrusion formed as a hardware shape (the term “hardware shape” is relatively broad and encompasses a shape of any type of hardware element) capable of engaging an aperture in a hardware component and extend beyond the appearance surface to simulate an installed configuration, wherein the protrusion has at least one 
Regarding claim 2, Baublitz discloses at least one hardware fastener (80); and a fastener cavity (at 26 in Fig. 1) for receiving the hardware fastener is defined along the backing, wherein the hardware fastener does not retain the hardware component to the backing.
Regarding claim 3, Baublitz discloses a display feature (at 44) extending from the backing for retail display of the packaging.
Regarding claim 4, Baublitz discloses the hardware shape comprises a switch (it is well known in the art that switches have a variety of shapes/sizes).
Regarding claim 5, Baublitz discloses the detent that is capable of elastically deforming and engaging an aperture formed in the hardware component with a snap-fit (depending on the shape/size of the hardware component placed therein).
Regarding claim 6, Baublitz discloses the backing has a cavity (at 26) defined by a plurality of side walls (semi-circular side wall at either side of 48 in Fig. 1) extending from the forward receiving surface.
Regarding claim 7, Baublitz discloses a retention feature (e.g. at 48) protrudes from at least one of the plurality of side walls.
Regarding claim 12, Baublitz discloses the retention feature comprises a detent (free edge portion of 48) that protrudes from at least one of the plurality of side walls and extends generally parallel to the forward receiving surface of the backing, wherein the detent engages a periphery of the hardware component.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 13-15, 21-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Baublitz et al. (US 7,066,327) in view of Basili et al. (US 4,291,801).
Regarding claims 8 and 24-25, Baublitz discloses a hardware packaging assembly (See Fig. 1) comprising: a hardware component (at 38) having a front appearance surface and a back mounting surface, wherein the hardware component has an aperture (at 68) extending from the back mounting surface through to the front appearance surface; and a package backing (at 14) having a forward 
However, Basili teaches a packaging (See Fig. 1) comprising an article (12) having an aperture (16), wherein the packaging has a backing (at 36) with a retention feature (at 70) protruding from the package backing and extending through the aperture in the article, wherein the retention feature forms an interference fit with the aperture for the purpose of fixedly locating and holding the article within the packaging (column 2, lines 55-60 and column 4, lines 61-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention feature of Baublitz to form an interference fit with the aperture of the hardware component as taught by Basili in order to more securely hold the hardware component in place.
Regarding claims 13 and 29, Baublitz-Basili discloses a display feature (at 44 in Baublitz) extending from the backing.
Regarding claims 14 and 24, Baublitz-Basili discloses the hardware component has a plurality of side edges that define a periphery of the hardware component, and wherein the backing does not cover at least one of the side edges.
Regarding claims 15 and 27-28, Baublitz-Basili discloses the hardware component comprises a wall plate (element 38 can be considered a wall plate if it is hung on a wall) and the retention feature is a protrusion shaped as at least one of a switch (it is well known in the art that switches have a variety of 
Regarding claims 21 and 26, Baublitz-Basili discloses the retention feature includes at least one detent that adapted to elastically deform and engage the aperture with a snap-fit.
Regarding claim 22, Baublitz-Basili discloses the retention feature protrudes generally perpendicular from the front receiving surface of the package backing and the detent extends transverse to the retention feature.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that Baublitz does not have a backing with a retention feature to engage the hardware component with an interference fit. It also does not have at least one detent that is adapted to elastically deform and engage the hardware component with a snap-fit to secure and retain the hardware component to the backing, as required by claim 1. The Office relies on 34 or 48 in Baublitz as retention features. However, the reference does not disclose the saw blades are retained with an interference fit. Baublitz merely: "The rear hub 34 extends through a mounting hole 68 in the rear saw blade 38." (Baublitz col. 3 lines 6-7) Also, Baublitz discloses "a stopper 48 is incorporated on the rear extension portion 26 for precluding rotation of the rear blade 38." (col. 2, lines 51-53.) But these discloses do not disclose an interference fit or snap- fit to secure to secure and retain the hardware 
Regarding the intended use of the claimed invention “Packaging for a hardware component” and “that is adapted to elastically deform and engage the hardware component with a snap-fit to secure and retain the hardware component to the backing“, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the hardware component is not positively recited in combination with the packaging in claim 1, the packaging of the prior art must only be capable of accommodating a hardware component in the manner recited in the claim. The at least one detent (the detents are the four outward extending portions of 34 shown in Fig. 2) of the protrusion (34) of Baublitz is fully capable of elastically deforming (due to the plastic material) and engaging a hardware component (depending on the shape/size of the hardware component placed therein) with a snap-fit to secure and retain the hardware component to the backing. The detents of Baublitz are fully capable of elastically deforming and engaging a hardware component with a snap-fit if the shape/size of the aperture at the center of the hardware component corresponds to that of the protrusion/detents. 
Applicant argues that Baublitz does not discloses that the packaging does not cover the appearance surface of the hardware component. In fact, Baublitz discloses just the opposite, stating: "As shown most clearly in FIGS. 2 and 4, the display package presents the front and the rear blade 36 and 38 in an offset relationship to allow each blade 36 and 38 to be simultaneously viewed through the front blister portion 12."
Regarding Applicant’s argument, the packaging (panel at 14, which is to the right of element 30 in Fig. 1) of Baublitz does not cover the appearance surface of the hardware component when the 
Applicant argues that regarding claim 8, Baublitz does not disclose a retention feature with an interference fit. Instead, the office relies on the sectors 72 in the video cassette holder to show retention features with an interference fit. However, the sectors do not protrude forward from the front appearance surface, as required by claim 8. It would not be obvious to combine the hub 34 in Baublitz because it provides no interference fit. 
Regarding Applicant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Basili reference was merely used for its teaching of having the retention feature form an interference fit with the aperture of an article for the purpose of fixedly locating and holding the article within the packaging (column 2, lines 55-60 and column 4, lines 61-68). The structure of the retention feature (at 34) protruding from the front receiving surface of the package backing and extending through the aperture (at 68) in the hardware component (at 38) and protruding forward from the front appearance surface is disclosed by the primary reference Baublitz. The combination is merely modifying the retention feature of Baublitz to form an interference fit with the aperture, as taught by Basili. 
Applicant argues that Baublitz expressly teaches away from maintaining the front appearance surface exposed, as required by claim 8.
Regarding Applicant’s argument, the packaging (panel at 14, which is to the right of element 30 in Fig. 1) of Baublitz does not cover the front appearance surface of the hardware component when the .

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735